



Exhibit 10-67#


Scott Pettit
NSO    
                            
Stock Option Agreement


(Nonstatutory Stock Option)


Subject to the following terms, Fenix Parts, Inc., a Delaware corporation (the
“Company”), grants to Scott Pettit (“Grantee”) on January 6, 2017 (the “Grant
Date”) a nonstatutory stock option (the “Option”) to purchase 51,020 shares of
the Company’s common stock, par value $.001 per share (the “Option Shares”), at
$2.80 per share (the “Exercise Price”), immediately exercisable, subject to
expiration on January 6, 2020 (the “Expiration Date”)
Terms of Option


1.
Option Not Granted under Incentive Stock Plan

The Option has not been granted under the Fenix Parts, Inc. 2014 Amended and
Restated Incentive Stock Plan.
2.
Exercisability

The Option may be exercised in whole or in part at any time prior to its
Expiration Date.
3.
Manner of Exercise

The Option may be exercised in respect of a whole number of Option Shares (and
only in respect of a whole number) by:
(a)    written notice of exercise to the Company’s Board of Directors (the
“Board”) at the Company’s principal executive offices which is received prior to
the Option’s Expiration Date; together with
(b)    full payment of the Exercise Price of the Option Shares in respect of
which the Option is exercised; and
(c)    full payment of an amount equal to the Company’s federal, state and local
withholding tax obligation, if any, in connection with the Option’s exercise.
4.
Manner of Payment

Grantee’s payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised, and his payment of the Company’s withholding tax
obligation, if any, in connection with the exercise, shall be made by check or
by a wire transfer of immediately available funds. Payment also may be made in
any other manner specifically permitted by the Board at the time of exercise.
5.
Transferability

The Option may not be transferred, assigned or pledged (whether by operation of
law or otherwise), except as provided by will or the applicable laws of
intestacy. The Option shall not be subject to execution, attachment or similar
process.





--------------------------------------------------------------------------------





6.
No Right to Employment

Nothing in this Agreement shall be considered to confer on Grantee any right to
continue to be employed by the Company or any subsidiary or to limit the right
of the Company or any subsidiary to terminate such employment.
7.
No Stockholder Rights

Grantee shall not have any rights as a stockholder of the Company in respect of
any of the Option Shares unless and until Option Shares are issued to Grantee
following his exercise of the Option.
8.
Unregistered Shares and Restrictive Legends

Grantee hereby represents and warrants to the Company that Grantee understands,
and Grantee hereby agrees, that (a) the Option and Option Shares, if acquired
hereunder, are and will be, respectively, acquired by the Grantee solely for
Grantee's own account, for investment purposes only, with no view to the
distribution of same (b) the Option and the Option Shares that may be acquired
hereunder are not and will not, respectively, be registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any applicable state
securities or "blue sky" laws and may not be sold or otherwise transferred or
disposed of in the absence of (i) an effective registration statement under the
Securities Act and under any applicable state securities or "blue sky" laws or
(ii) exemptions from the registration requirements thereof; (c) the Option
Shares that may be acquired hereunder shall bear restrictive legends to this
effect; (d) the exemption from registration under the Securities Act pursuant to
Rule 144, if relied upon by Grantee, prohibits Grantee’s sale of the Option
Shares that may be acquired hereunder prior to 6 months (and in certain cases 1
year) after Grantee has acquired ownership of the Shares, subject to
satisfaction of certain other Rule 144 conditions; and (e) the Option is a
non-qualified stock option, which does not meet the requirements of Section 422
of the Internal Revenue Code of 1986.
9.
Governing Law

This Agreement shall be governed in accordance with the laws of the State of
Illinois.
10.
Binding Effect

This Agreement shall be binding on the Company and its successors and on Grantee
and Grantee’s heirs, legatees and legal representatives.
11.
Effective Date

Upon Grantee’s acceptance of this Agreement, this Agreement shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Grantee.
Fenix Parts, Inc.




By    /s/ Steve Dayton            
Steven Dayton
Chairman, Compensation Committee




Acceptance by Grantee


I accept this Stock Option Agreement and agree to be bound by all of its terms.
/s/ Scott Pettit
                    





--------------------------------------------------------------------------------





Scott Pettit







